                                        UNITED STATES DISTRICT COURT
                                                           for the
                                               Northern District of West Virginia
   JOSHUA D. MILLER, Plaintiff


                   Plaintiff(s)
               v.
                                                                     Civil Action No.   519cv212
   RICK L. ASHTON, TODD NEUMAN and JAMES
   DONALD MILLER, JR., Defendants.

                   Defendant(s)
                                          JUDGMENT IN A CIVIL ACTION
    The court has ordered that:
        E   Judgment award          E   Judgment costs      Other




                 IT IS ORDERED AND ADJUDGED that Defendant James Donald Miller, Jr., is DISMISSED from the
    0 th er.     Dismiss
                 above-styled
                         is GRANTED;
                              action; Plaintiffs
                                          and this
                                                 Motion
                                                   Civil Action
                                                         to Remand
                                                                is DISMISSED
                                                                    is DENIED;and
                                                                               Defendants
                                                                                  STRICKENAshton
                                                                                             fromand
                                                                                                  theNeuman’s
                                                                                                      active docket
                                                                                                               Motion
                                                                                                                    of to
                 this Court.

   This action was:
        tried by jury             E tried by judge        decided by judge




   decided by Judge Frederick P. Stamp, Jr.




                                                                      CLERK OF COURT
Date:       October 21. 2019                                          Cheryl Dean Riley

                                                                        4.~- a&jaAti.4~~
                                                                               Signature of Clerk or Deputy_Clerk
